EXHIBIT 10.13
THE MONSANTO COMPANY
NON-EMPLOYEE DIRECTOR EQUITY INCENTIVE COMPENSATION PLAN
(As Amended And Restated Effective September 1, 2011)
     1. NAME OF PLAN; PLAN DOCUMENT. This plan shall be known as the “The
Monsanto Company Non-Employee Director Equity Incentive Compensation Plan” and
is hereinafter referred to as the “Plan.” The Plan document consists of this
document and the Procedures (as defined below) established from time to time as
contemplated hereby.
     2. PURPOSES OF PLAN. The purposes of the Plan are to enable Monsanto
Company, a Delaware corporation (the “Company”), to retain qualified persons to
serve as Directors by providing for their compensation and permitting them to
elect to defer a portion thereof, and to further align the interests of
Directors with the interests of shareholders of the Company by providing them
with equity-based compensation.
     3. EFFECTIVE DATE AND TERM. The Plan was established by the Board,
effective as of September 20, 2000 (the “Effective Date”), subsequently amended
by the Board effective as of September 19, 2002, December 3, 2003, and May 1,
2005, and further amended and restated as of September 1, 2007. The Plan was
again amended and restated effective as of September 1, 2011, which amendment
and restatement shall govern all compensation earned hereunder on and after
September 1, 2011 (with the applicable pre-amendment versions of the Plan to
govern compensation earned prior to September 1, 2011). The Plan shall remain in
effect until terminated by action of the Board, or until all Participants have
received all amounts to which they are entitled hereunder, if earlier.
     4. DEFINITIONS. The following terms shall have the meanings set forth
below:
     “Additional Retainer” means any additional retainer to which a Director is
entitled under this Plan for service in a specified position, as set forth in
Section 6(a).
     “Annual Additional Retainer Amount” means the annualized value of the
Additional Retainer to which a Director is entitled under this Plan as of any
particular time.
     “Annual Basic Retainer Amount” means the annualized value of the Basic
Retainer to which a Director is entitled under this Plan as of any particular
time.
     “Annual Meeting” means an annual meeting of the shareholders of the
Company.
     “Annual Retainer Amount” means the annualized value of the Retainer to
which a Director is entitled under this Plan as of any particular time.

1



--------------------------------------------------------------------------------



 



     “Basic Retainer” means the retainer to which each Director is entitled
under this Plan for service on the Board, as set forth in Section 6(a).
     “Beneficiaries” has the meaning set forth in Section 7(b)(iii).
     “Beneficiary Designation” has the meaning set forth in Section 7(b)(iii).
     “Board” means the Board of Directors of the Company.
     “Cash Account” has the meaning set forth in Section 7(a).
     “Chairman” means the Chairman of the Board.
     “Committee” means the People and Compensation Committee of the Board.
     “Common Stock” means the Company’s common stock, par value $0.01 per share.
     The “Company” means Monsanto Company, a Delaware corporation.
     “Crediting Date” has the meaning set forth in Section 6(c)(iii).
     “Current Cash” has the meaning set forth in Section 6(a).
     “Deferral Account” means a bookkeeping account maintained by the Company
for a Director representing the Director’s interest in the stock units or cash
credited to such account pursuant to Sections 6 and 7.
     “Deferred Cash” has the meaning set forth in Section 6(a).
     “Deferred Stock” means shares of Common Stock credited to a Stock Unit
Account pursuant to Section 6(c)(ii) and Section 7 and later delivered pursuant
to Section 7.
     “Delivery Election” has the meaning set forth in Section 7(b)(i).
     “Delivery Starting Date” has the meaning set forth in the Procedures.
     “Director” means an individual who is a non-employee member of the Board.
     The “Dividend Equivalent” for a given dividend or distribution means a
number of shares (or fractions of a share) of Common Stock having a Value, as of
the date such Dividend

2



--------------------------------------------------------------------------------



 



Equivalent is credited to a Stock Unit Account, equal to the amount of cash,
plus the fair market value on the date of distribution of any property, that is
distributed with respect to one share of Common Stock pursuant to such dividend
or distribution; such fair market value to be determined by the Committee in
good faith.
     “Elective Amount” has the meaning set forth in Section 6(a).
     “Exchange Act” means the Securities Exchange Act of 1934.
     The “Initial Participation Date” for a Participant means the first day on
which he or she became a Participant.
     The “Interest Rate” for a calendar year means the average Moody’s Baa Bond
Index Rate, as in effect from time to time.
     “Long-Term Incentive Plan” means the Monsanto Company Long-Term Incentive
Plan or the Monsanto Company 2005 Long-Term Incentive Plan.
     “Month” means a calendar month.
     “Participant” has the meaning set forth in Section 5.
     “Periodic Election” has the meaning set forth in Section 6(a).
     “Plan” has the meaning set forth in Section 1.
     “Plan Year” means each period that begins on a September 1 and ends on the
following August 31.
     “Procedures” means the rules established by the Committee relating to
Periodic Elections, Delivery Elections and other compensation payable hereunder
that is subject to Section 409A, as more fully described in Section 12.
     “Required Deferred Stock Amount” has the meaning set forth in Section 6(a).
     “Restricted Stock” means shares of Common Stock granted in accordance with
Section 6(c)(ii).
     “Retainer” means the sum of the Basic Retainer and any Additional Retainer
to which a Director is entitled under this Plan.
     “Section” means a section of the Plan except where otherwise specifically
indicated.

3



--------------------------------------------------------------------------------



 



     “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
     “Stock Unit Account” has the meaning set forth in Section 7(a).
     “Term” means the term of years for which a Participant has been elected a
Director.
     The “Termination Date” for a Participant is the date of the Participant’s
“separation from service” within the meaning of Section 409A.
     The “Value” of a share of Common Stock shall mean, with respect to any
given date, the closing per-share sales prices for the shares of Common Stock
during normal business hours on the New York Stock Exchange for that date, or if
the shares of Common Stock were not traded on the New York Stock Exchange on
that date, then on the next preceding date on which the shares were traded, all
as reported by such source as the Committee may select.
     5. ELIGIBLE PARTICIPANTS. Each individual who is a Director on the
Effective Date or becomes a Director thereafter while the Plan is in effect
shall be a participant (“Participant”) in the Plan.
     6. DIRECTOR COMPENSATION. (a) GENERAL. In consideration for his or her
services as a Director, each Participant shall receive an annual value equal to
the Basic Retainer plus any Additional Retainer that may apply, in the forms
provided for in this Plan. Effective as of September 1, 2011, the Annual Basic
Retainer Amount for all Directors shall be $215,000, and the Annual Additional
Retainer Amount for a Director shall be, as applicable: (i) for service as a
non-employee Chairman of the Board, $40,000; (ii) for service as the Lead
Director of the Board, $25,000; (iii) for service as the Chair of the Audit and
Finance Committee of the Board, $35,000; (iv) for service as the Chair of the
People and Compensation Committee of the Board or the Chair of the Nominating
and Corporate Governance Committee of the Board, $25,000; (v) for service as the
Chair of the Sustainability and Corporate Responsibility Committee of the Board
or the Chair of the Science and Technology Committee of the Board, $20,000; and
(vi) for service as a member of the Audit and Finance Committee of the Board
other than as the Chair of such committee, for service a member of the People
and Committee of the Board other than as the Chair of such committee, or for
service as a member of the Nominating and Corporate Governance Committee of the
Board other than as the Chair of such committee, $15,000, provided, however,
that the Board may specify different Annual Basic Retainer Amounts and/or
different Annual Additional Retainer Amounts from time to time. If a Director
serves in more than one of the positions listed in the preceding sentence, he or
she shall receive an aggregate Additional Retainer equal to the sum of the
applicable amounts specified in the preceding sentence for each such position.
Any increase or decrease in a Director’s Annual Retainer Amount that results
from a change in the Director’s position(s) shall take effect as of the first
day of the Month in which the change in position occurs, and the Retainer
actually paid or

4



--------------------------------------------------------------------------------



 



provided to the Director under this Plan shall be adjusted appropriately,
pro-rata based upon the number of Months in the Plan Year from and after the
Month in which the change occurs.
     Retainers shall be provided as follows: (i) half of each Retainer (the
“Required Deferred Stock Amount”) shall take the form of Deferred Stock, as more
fully set forth in Section 6(c); and (ii) the other half of each Retainer (the
“Elective Amount”) shall take the form of (A) cash paid currently (“Current
Cash”) or deferred cash (“Deferred Cash”), as more fully set forth in Section
6(b), or (B) Restricted Stock or additional Deferred Stock, as more fully set
forth in Section 6(c), or a combination thereof.
     Each Participant shall be provided with the opportunity, in accordance
with, and subject to any limitations set forth in, the Procedures, to make
elections with respect to periods during which he or she is a Participant (a
“Periodic Election”) specifying what portion of the Elective Amount for such
periods will be provided to the Participant in the form of Current Cash,
Deferred Cash, Restricted Stock and Deferred Stock. A Periodic Election or any
permitted revocation thereof or change thereto shall be made at such time or
times, in such forms, and shall take effect at such time, and for such periods,
as may be specified in the Procedures. Unless and until a Periodic Election
takes effect for a Participant in accordance with the Procedures, he or she
shall receive the entire Elective Amount in the form of Current Cash.
     Each non-employee Director shall be granted shares of restricted Common
Stock on the date he or she commences service as a member of the Board, upon
such terms and conditions as approved by the Board. The number of shares of
restricted Common Stock granted to the Director shall be equal to: (i) the
amount of the Annual Basic Retainer Amount in effect on the date the Director
commences service as a member of the Board; divided by (ii) the Value of a share
of Common Stock on such date.
          (b) CASH. The portion, if any, of the Elective Amount for a particular
Plan Year that the Participant elects to have paid in Current Cash shall be
paid, and the portion, if any, of the Elective Amount for a particular Plan Year
that the Participant elects to have paid in Deferred Cash shall be credited to a
Cash Account maintained by the Company pursuant to Section 7 below, in each case
in substantially equal monthly installments on the last day of each Month that
occurs during the Plan Year for which it is paid or credited (as applicable),
but in each case only if the Participant remains a Director on that day. If a
Participant’s Termination Date occurs other than on the last day of a Month, the
Participant shall forfeit any Current Cash and any Deferred Cash attributable to
periods following the last day of the preceding Month.
          (c) STOCK. (i) The portion, if any, of the Elective Amount that the
Participant elects to have provided in Restricted Stock shall be issued, as of
the applicable Crediting Date, in the name of the Participant in the form of a
number of shares of Common Stock having a Value, as of the applicable Crediting
Date, equal to the amount of such portion. Such shares shall be forfeitable and
nontransferable, until they vest in accordance with the provisions of Section
6(c) (iv). The Restricted Stock shall be issued to Participants in accordance
with the Procedures upon such terms and conditions as approved by the Board, and
shall

5



--------------------------------------------------------------------------------



 



become transferable by Participants when and as it vests. Participants shall
have the right to receive any cash dividends issued with respect to shares of
Restricted Stock at the same time as other shareholders of the Company. Stock
dividends issued with respect to Restricted Stock shall be treated as additional
Restricted Stock and shall be subject to the same restrictions and other terms
and conditions that apply to the Restricted Stock with respect to which such
dividends are issued.
          (ii) The Required Deferred Stock Amount for a particular Plan Year and
the portion, if any, of the Elective Amount for that Plan Year that a
Participant elects to have provided in Deferred Stock, shall be provided to the
Participant by crediting as of the applicable Crediting Date, to a Stock Unit
Account maintained by the Company pursuant to Section 7, a number of stock units
representing hypothetical shares of Common Stock having a Value, as of the
applicable Crediting Date, equal to the Required Deferred Stock Amount to which
the Participant is entitled and the portion, if any, that the Participant has
elected to have provided in Deferred Stock. Such Deferred Stock shall vest as
set forth in Section 6(c)(iv).
          (iii) The Deferred Stock and any Restricted Stock to be provided to a
Participant for a particular Plan Year shall be determined, the appropriate
amount of Deferred Stock shall be credited, and, if applicable, the appropriate
amount of Restricted Stock shall be issued, as of the first day of that Plan
Year, based upon the Annual Retainer Amounts as in effect on that day. In the
case of an individual whose Initial Participation Date is not the first day of a
Plan Year, the Deferred Stock and any Restricted Stock to be provided to a
Participant for the Plan Year that includes the Initial Participation Date shall
be determined, the appropriate amount of Deferred Stock shall be credited, and,
if applicable, the appropriate amount of Restricted Stock shall be issued, as of
the last day of the Month that includes the Initial Participation Date, based
upon the Annual Retainer Amounts as in effect on the Initial Participation Date.
If the Annual Retainer Amount of a Participant increases during a Plan Year, an
additional amount of Deferred Stock and, if applicable, Restricted Stock shall
be determined, the appropriate amount of Deferred Stock shall be credited, and,
if applicable, the appropriate amount of Restricted Stock shall be issued, as of
the last day of the Month in which such increase takes effect. Each date on
which Deferred Stock is to be credited or Restricted Stock is to be issued is
referred to as a “Crediting Date.” If the Annual Retainer Amount of a
Participant decreases during a Plan Year, a number of whole shares of the
Deferred Stock and, if applicable, Restricted Stock previously issued or
credited to that Participant during that Plan Year shall be forfeited, to
reflect as nearly as possible the resulting decrease in the aggregate Retainer
to which the Participant will in fact be entitled for that Plan Year.
          (iv) The Deferred Stock and any Restricted Stock provided to a
Participant as of the first day of a particular Plan Year shall vest in
substantially equal monthly installments on the last day of each Month during
the Plan Year for which they were granted, pro-rata based upon the percentage of
the Plan Year that is attributable to such Month, and any Deferred Stock and
Restricted Stock provided to a Participant as of any other Crediting Date shall
vest in substantially equal monthly installments on the last day of each Month
during the portion of the Plan Year that follows such Crediting Date, pro-rata
based upon the percentage

6



--------------------------------------------------------------------------------



 



of such portion of the Plan Year that is included in such Month; but in each
case only if the Participant remains a Director on the last day of such Month;
provided, that if a Participant’s Termination Date occurs other than on the last
day of a Month, the Participant shall forfeit any Restricted Stock or Deferred
Stock that is attributable to periods following the last day of the preceding
Month; and provided, further, that the number of shares with respect to which
Restricted Stock and/or Deferred Stock vests on a particular day shall be
rounded to the nearest whole number of shares, if necessary to avoid vesting
with respect to a fractional share.
     7. (a) DEFERRAL ACCOUNTS. The Company shall maintain a “Stock Unit Account”
for each Participant with respect to that Participant’s Deferred Stock and, for
a Participant who makes a Periodic Election to receive Deferred Cash, a “Cash
Account,” and shall make credits to these Deferral Accounts as provided in
Section 6 and this Section 7. Whenever a dividend is paid or other distribution
made with respect to the Common Stock, each Stock Unit Account shall be credited
with a number of shares of Common Stock having a Value, as of the date such
dividend is paid or such distribution is made, equal to (i) the number of stock
units in such Stock Unit Account as of the record date for such dividend or
distribution multiplied by (ii) the Dividend Equivalent for such dividend or
other distribution. The shares so credited with respect to Deferred Stock that
has not vested as of the record date for the dividend or distribution shall vest
as and when such Deferred Stock vests. Each Cash Account shall accrue interest
on the balance therein at the Interest Rate, to be credited and compounded
monthly.
          (b) DELIVERY OF ACCOUNT BALANCES. (i) Each Participant shall be
provided the opportunity to elect, in accordance with the Procedures, the manner
in which his or her Deferral Account balances will be distributed on or after
his or her Termination Date (each such election, a “Delivery Election”). The
Procedures shall also specify (A) whether, and to what extent, different
Delivery Elections may be made with respect to amounts of cash credited to a
Cash Account and stock units credited to a Stock Unit Account, and with respect
to amounts credited pursuant to different Periodic Elections, (B) the choices
for the form and time of delivery offered to Participants (such as single sum or
installment delivery and the timing of the Participant’s Delivery Starting
Date), and (C) the form and time of delivery if a Participant does not make a
valid Delivery Election with respect to any portion of his or her Cash Account
or Stock Unit Account.
          (ii) The stock units in a Participant’s Stock Unit Account and/or the
cash in a Participant’s Cash Account, as applicable, shall be delivered on or
beginning on the Delivery Starting Date in accordance with the Participant’s
applicable Delivery Elections. In the case of deliveries from a Cash Account,
such delivery shall be made in the form of cash. In the case of deliveries from
a Stock Unit Account, such delivery shall be made in the form of stock
representing a number of shares of Common Stock equal to the number of stock
units as and when they are to be delivered; provided, that if the number of
shares to be delivered on any particular date included a fractional share, such
number of shares shall be rounded down to the nearest whole number, and if such
delivery is the last delivery from a Stock Unit Account to be made to the
Participant, the Company shall pay the Participant cash in an amount equal to
the

7



--------------------------------------------------------------------------------



 



Value of such fractional share on the date of delivery. If any such stock units
or cash are to be delivered after the Participant has become legally
incompetent, they shall be delivered to the Participant’s legal guardian in
accordance with the foregoing.
          (iii) Participants shall be provided with the opportunity to
designate, in accordance with the Procedures, the person or persons
(“Beneficiaries”) who will receive distributions of his or her interests in the
Plan upon the death of the Participant (a “Beneficiary Designation”). The
Procedures shall specify whether, how, and subject to what conditions a
Beneficiary Designation or Delivery Election may be superseded or revoked. The
Procedures also shall specify the form and timing of payment in the event of the
death of a Participant prior to the completion of all distributions of the
Participant’s interest in the Plan. If a Participant does not have a valid
Beneficiary Designation in effect as of the date of his or her death, his or her
Beneficiary shall be his or her estate.
     8. DELIVERY OF SHARES; VOTING AND OTHER RIGHTS. The shares delivered to a
Participant pursuant to Section 6 or 7 above shall be issued in the name of the
Participant, or the Participant’s Beneficiary, as the case may be, and the
Participant, or the Participant’s Beneficiary, as the case may be, shall be
entitled to all rights of a shareholder with respect to Common Stock for all
such shares issued in his or her name, including the right to vote the shares,
and the Participant shall receive all dividends and other distributions paid or
made with respect thereto from and after the date of such issuance, except as
specifically provided in Section 6(c)(i).
     9. GENERAL RESTRICTIONS. (a) Notwithstanding any other provision of the
Plan or agreements or certificates created pursuant thereto, the Company shall
not be required to issue or deliver any shares of Common Stock under the Plan
prior to fulfillment of all of the following conditions:
          (i) Listing or approval for listing upon official notice of issuance
of such shares on the New York Stock Exchange, or such other securities exchange
as may at the time be a market for the Common Stock;
          (ii) Any registration or other qualification of such shares under any
state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and
          (iii) Obtaining any other consent, approval, or permit from any state
or federal governmental agency which the Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable provided, however, that notwithstanding the foregoing, the payment in
the form of issuance or delivery of shares of Common Stock shall not be delayed
unless the Committee reasonably anticipates that the issuance or delivery of the
shares of Common Stock will violate Federal securities or other applicable law,
and provided further that in the event the issuance or delivery of shares of

8



--------------------------------------------------------------------------------



 



Common Stock is delayed hereunder, such issuance or delivery will thereafter be
made at the earliest date at which the Committee reasonably anticipates that the
issuance or delivery will not cause such violation.
          (b) Nothing contained in the Plan shall prevent the Company from
adopting other or additional compensation arrangements for the Participants.
          (c) Except as specifically provided in the Plan with respect to
Beneficiary Designations, no Participant or Beneficiary shall have the right to
assign, pledge or otherwise dispose of his or her interest in any Deferral
Account, nor shall the interest of a Participant or Beneficiary therein be
subject to garnishment, attachment, transfer by operation of law, or any legal
process.
          (d) The Plan is intended to constitute an unfunded plan for incentive
and deferred compensation of Directors, and the rights of Directors with respect
to Deferral Accounts under the Plan shall be those of general creditors of the
Company. The Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Common
Stock or make payments, so long as the existence of such trusts or other
arrangements and any transfer of amounts thereto is consistent with the unfunded
status of the Plan and does not result in taxation under Section 409A.
     10. NUMBER AND SOURCE OF SHARES AVAILABLE. All Deferred Stock and
Restricted Stock provided for under the Plan shall automatically be granted
under the Long Term Incentive Plan, and shall reduce the number of shares
available for awards under the Long Term Incentive Plan. Sections 5.1, 5.3, and
5.4 of the Long Term Incentive Plan shall apply with respect to awards made
under the Plan.
     11. CHANGE IN CAPITAL STRUCTURE. (a) In the event that there is, at any
time after the Board adopts the Plan, any change in the Common Stock by reason
of any stock dividend, stock split, combination of shares, exchange of shares,
warrants or rights offering to purchase Common Stock at a price below its fair
market value, reclassification, recapitalization, merger, consolidation,
spin-off or other change in capitalization of the Company, appropriate
adjustment shall be made in the number and kind of shares or other property held
in the Stock Unit Accounts (taking into account whether any Dividend Equivalent
is credited to the Stock Unit Accounts in connection therewith), and any other
relevant provisions of the Plan by the Committee, whose determination shall be
binding and conclusive on all persons. Options and Restricted Stock granted
pursuant to the Plan and the Long Term Incentive Plan shall be subject to
adjustment pursuant to Section 5 of the Long Term Incentive Plan.
          (b) If the shares of Common Stock credited to the Stock Unit Accounts
are converted pursuant to this Section 11 into cash or another form of property,
references in the Plan to the Common Stock shall be deemed, where appropriate,
to refer to such cash or other form of property, with such other modifications
as may be required for the Plan to operate in accordance with its purposes.
Without limiting the generality of the

9



--------------------------------------------------------------------------------



 



foregoing, references to delivery of certificates for shares of Common Stock
shall be deemed to refer to delivery of cash and the incidents of ownership of
any other property held in the Stock Unit Accounts.
     12. PROCEDURES; ADMINISTRATION
          (a) The Committee shall adopt and from time-to-time amend Procedures
relating to Periodic Elections, Delivery Elections and other compensation
payable hereunder that is subject to Section 409A, and shall take all actions
necessary to ensure that the documentation and administration of the Plan
complies with the requirements of Section 409A with respect to all compensation
payable under the Plan that is subject to Section 409A; it being understood that
the Committee may delegate (including, without limitation, to one or more
employees of the Company and its Subsidiaries) its responsibility for the
documentation and administration of the Plan (other than amendments to the Plan
or the Procedures). The Procedures, together with this document, shall
constitute the plan document for the Plan.
          (b) The Committee shall have full authority to construe and interpret
the Plan, and to take all actions and make such determinations in connection
with the Plan as it may deem necessary or desirable.
     13. AMENDMENT. The Board may from time to time make such amendments to the
Plan as it may deem proper and in the best interest of the Company, and it may
terminate the Plan at any time. However, no such amendment or termination shall
result in the payment of any compensation under the Plan that is subject to
Section 409A at a time or times, or under circumstances, not permitted by
Section 409A. Without limiting the generality of the foregoing, under no
circumstances may any amendment or termination of the Plan result in the
acceleration of the payment of compensation payable under the Plan that is
subject to Section 409A, except as may be permitted by Section 409A.
     14. MISCELLANEOUS. (a) Nothing in the Plan shall be deemed to create any
obligation on the part of the Board to nominate any Director for reelection by
the Company’s shareholders or to limit the rights of the shareholders to remove
any Director.
          (b) The Company shall have the right to require, prior to the issuance
or delivery of any cash or shares of Common Stock pursuant to the Plan, that a
Director make arrangements satisfactory to the Committee for the withholding of
any taxes required by law to be withheld with respect to the issuance or
delivery of such cash or shares, including without limitation by the withholding
of shares that would otherwise be so issued or delivered, by withholding from
any other payment due to the Director, or by a cash payment to the Company by
the Director. In the event a Director fails to make satisfactory arrangements
for the withholding of such taxes, the Company shall withhold from the cash or
shares that would otherwise be so issued or delivered.

10



--------------------------------------------------------------------------------



 



     15. GOVERNING LAW. The Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.

11